991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Carlton ECTOR, Petitioner-Appellant,v.Martin J. MCDADE;  Charlie Watkins;  Hazel W. Keith;Attorney General of North Carolina;  NorthCarolina Department of Corrections,Respondents-Appellees.
No. 92-6851.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 19, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (CA-91-495-2)
John Carlton Ector, Appellant Pro Se.
Richard Norwood League, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
John Carlton Ector seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Ector v. McDade, No. CA-91-495-2 (M.D.N.C. July 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED